— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered October 5, 1982, convicting him of murder in the second degree, upon a jury verdict, and sentencing him to 25 years to life imprisonment.
Judgment modified, as a matter of discretion in the interest of justice, by reducing the minimum term of the sentence imposed from 25 to 15 years. As so modified, judgment affirmed.
Upon a review of the record, we find that legally sufficient evidence was presented, which, viewed in the light most favorable to the People, could have been found by a rational trier of fact to have established the essential elements of the crime beyond a reasonable doubt (see, People v Contes, 60 NY2d 620, 621).
Although some of the comments made by the prosecutor during his opening remarks and summation could be consid*597ered improper, any possible errors were harmless in light of the overwhelming evidence of defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 243). The defendant’s remaining claims of trial error are either unpreserved or without merit.
Finally, with respect to the sentence of 25 years to life imprisonment imposed on defendant, in the interest of justice the sentence is reduced to 15 years to life. Gibbons, J. P., Thompson, Brown and Weinstein, JJ., concur.